Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 1 of 19 PageID #: 1717




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  MHG HOTELS, LLC,                 )
  JALI, LLC,                       )
  HOTELS OF SPEEDWAY, LLC,         )
  HOTELS OF DEERFIELD, LLC,        )
  MOTELS OF NOBLESVILLE, LLC,      )
  MOTELS OF AVON, LLP,             )
  MOTELS OF FISHERS, LLP,          )
  MOTELS OF INDIANAPOLIS, LLP,     )
  NATVER, LLP,                     )
  MOTELS OF SEYMOUR, LLP,          )
  SRI-RAM, INC.,                   )
  SIVA, INC.,                      )           No. 1:20-cv-01620-RLY-TAB
  HIREN, LLP,                      )
  IDM, LLC,                        )
  MOTELS OF NOBLESVILLE 2, LLP,    )
  NEAL LODGING, LLC,               )
  MOTELS OF NORTH AURORA, LLP,     )
  RANJAN, LLC,                     )
  MOTELS OF BLOOMINGTON, LLC,      )
  RAVI, LLC,                       )
  HOTELS OF STAFFORD, LLP,         )
  APPLETREE HOSPITALITY, LLC,      )
  EMERALD HOTEL INVESTMENTS, LLC,  )
  GOURLEY PIKE LODGING, LLC,       )
  HOTELS OF DEERFIELD BEACH, LLC,  )
  and                              )
  MOTELS OF SUGARLAND, LLP,        )
                                   )
                       Plaintiffs, )
                                   )
                    v.             )
                                   )
  EMCASCO INSURANCE COMPANY, INC. )
  and                              )
  UNION INSURANCE COMPANY OF       )
  PROVIDENCE, INC.,                )
                                   )
                                   )


                                       1
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 2 of 19 PageID #: 1718




                            Defendants.            )

                  ENTRY ON DEFENDANTS' MOTION TO DISMISS

         On July 23, 2020, the Plaintiffs herein, MHG, Hotels, LLC; JALI, LLC; Hotels of

  Speedway, LLC; Hotels of Deerfield, LLC; Motels of Noblesville, LLC; Motels of Avon,

  LLP; Motels of Fishers, LLP; Motels of Indianapolis, LLP; Natver, LLP; Motels of

  Seymour, LLP; SRI-RAM, Inc.; SIVA, Inc.; HIREN, LLP; IDM, LLC; Motels of

  Noblesville 2, LLP; Neal Lodging, LLC; Motels of North Aurora, LLP; Ranjan, LLC;

  Motels of Bloomington, LLC; Ravi, LLC; Hotels of Stafford, LLP; Appletree

  Hospitality, LLC; Emerald Hotel Investments, LLC; Gourley Pike Lodging, LLC; Hotels

  of Deerfield Beach, LLC; and Motels of Sugarland, LLP, filed an Amended Complaint

  against Defendants, Emcasco Insurance Company, Inc. and Union Insurance Company of

  Providence, Inc., for breach of contract, bad faith, and fraudulent misrepresentation

  arising out of the denial of Plaintiffs' March 23, 2020 claim for alleged business

  interruption losses. Defendants now move to dismiss Plaintiffs' Complaint under Federal

  Rule of Civil Procedure 12(b)(6). The court, having read and reviewed the parties'

  submissions and the applicable law, now GRANTS Defendants' motion.

  I.     Dismissal Standard

         Federal Rule of Civil Procedure 12(b)(6) permits the court to dismiss a complaint

  for failure to state a claim upon which relief may be granted. When ruling on a motion to

  dismiss, the court may consider, in addition to the allegations set forth in the complaint

  itself, "documents that are attached to the complaint, documents that are central to the



                                               2
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 3 of 19 PageID #: 1719




  complaint and referred to in it, and information that is properly subject to judicial notice."

  Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013). To survive, the "complaint

  must contain sufficient factual matter, accepted as true, to state a claim to relief that is

  plausible on its face." Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007); see

  Independent Trust Corp. v. Stewart Info, Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012)

  ("The complaint 'must actually suggest that the plaintiff has a right to relief, by providing

  allegations that raise a right to relief above the speculative level.'") (quoting Windy City

  Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., 536 F.3d 663, 668 (7th Cir.

  2008)). "A complaint has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). With these standards

  in mind, the court turns to the Policy provisions at issue.

  II.    Policy Provisions

         Plaintiffs were insured under two separate Businessowners Policies providing

  coverage for their various hotel properties which were effective as of August 1, 2019—

  the Union Insurance Company of Providence, Policy No. 5T4-85-44-20 and the Emcasco

  Insurance Company of Providence, Policy No. 5W4-85-44-2 ("Policy"1). In relevant

  part, the Policy provides:

         SECTION I – PROPERTY

         A.      Coverage


  1
   Because the relevant language in the Policies is identical, the court will refer to them as if there
  were a single policy and only cite to the Policy submitted into evidence as Filing No. 11-1.

                                                    3
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 4 of 19 PageID #: 1720




         We will pay for direct physical loss of or damage to Covered Property . . .
         caused by or resulting from any Covered Cause of Loss.

                3.     Covered Causes of Loss

                Direct physical loss unless the loss is excluded or limited under
                Section I – Property.

  (Policy at 16).

         The Policy also provides "Additional Coverages" for "Business Income" and

  "Extra Expense" as follows:

         5.     Additional Coverages

                                            *       *   *

         f.     Business Income

                (1)    Business Income

                       (a)    We will pay for the actual loss of Business Income you
                              sustain due to the necessary suspension of your
                              "operations" during the "period of restoration." The
                              suspension must be caused by direct physical loss of or
                              damage to property at the described premises. The loss
                              or damage must be caused by or result from a Covered
                              Cause of Loss . . . .

                       (b)    We will only pay for loss of Business Income that you
                              sustain during the "period of restoration" and that occurs
                              within 12 consecutive months after the date of direct
                              physical loss or damage . . . .

                (2)    Extended Business Income

                       (a)    If the necessary suspension of your "operations"
                              produces a Business Income loss payable under this
                              policy, we will pay for the actual loss of Business
                              Income you incur during the period . . . .



                                                4
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 5 of 19 PageID #: 1721




                       (b)    Loss of Business Income must be caused by direct
                              physical loss or damage at the described premises
                              caused by or resulting from any Covered Cause of Loss.

  (Id. at 21-22).

         The term "period of restoration" is defined in the Policy as the period of time that:

                (1)    Begins:

                       (a)    72 hours after the time of direct physical loss or
                              damage for Business Income Coverage; or

                       (b)    Immediately after the time of direct physical loss or
                              damage for Extra Expense Coverage;

                       caused by or resulting from any Covered Cause of Loss at the
                       described premises; and

                (2)    Ends on the earlier of:

                       (a)    The date when the property at the described premises
                              should be repaired, rebuilt or replaced with reasonable
                              speed and similar quality, or

                       (b)    The date when business is resumed at a new permanent
                              location.

  (Id. at 48-49).

         g.     Extra Expense

                (1)    We will pay necessary Extra Expense you will incur during the
                       "period of restoration" that you would not have incurred if
                       there had been no direct physical loss or damage to property at
                       the described premises. The loss or damage must be caused by
                       or result from a Covered Cause of Loss . . . .

                (2)    Extra Expense means expense incurred:

                       (a)    To avoid or minimize the suspension of business and to
                              continue "operations" . . .


                                                 5
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 6 of 19 PageID #: 1722




                       (b)    To minimize the suspension of business if you cannot
                              continue "operations."

                                            *       *   *

                 (4)   We will only pay for Extra Expense that occurs within 12
                       consecutive months after the date of direct physical loss or
                       damage. This Additional Coverage is not subject to the Limits
                       of Insurance of Section I – Property.

  (Id. at 23).

         The Policy also provides for Civil Authority Coverage.

         i.      Civil Authority

                 When a Covered Cause of Loss causes damage to property other than
                 property at the described premises, we will pay for the actual loss of
                 Business Income you sustain and necessary Extra Expense caused by
                 action of civil authority that prohibits access to the described
                 premises, provided that both of the following apply:

                 (1)   Access to the area immediately surrounding the damaged
                       property is prohibited by civil authority as a result of the
                       damage, and the described premises are within that area but are
                       not more than one mile from the damaged property; and

                 (2)   The action of civil authority is taken in response to dangerous
                       physical conditions resulting from the damage or continuation
                       of the Covered Cause of Loss that caused the damage, or the
                       action is taken to enable a civil authority to have unimpeded
                       access to the damaged property.

  (Id. at 24).

         Lastly, the Policy contains a Virus or Bacteria exclusion.

         B.      Exclusions

         1.      We will not pay for loss or damage caused directly or indirectly by any of
                 the following. Such loss or damage is excluded regardless of any other cause


                                                6
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 7 of 19 PageID #: 1723




                 or event that contributes concurrently or in any sequence to the loss. These
                 exclusions apply whether or not the loss event results in widespread damage
                 or affects a substantial area.

                                             *       *   *

                 j.    Virus or Bacteria
                       (1)   Any virus, bacterium or other microorganism that
                             induces or is capable of inducing physical distress,
                             illness or disease.

  (Id. at 35).

  III.   Factual Background

         Plaintiffs are engaged in the business of hotel development and management.

  (Filing No. 11, Am. Compl. ¶ 6). They operate various hotel properties located in

  Illinois, Indiana, Missouri, and Texas. (Id. ¶ 8).

         On March 11, 2020, the World Health Organization characterized the spread of the

  novel coronavirus, COVID-19, as a pandemic. (Id. ¶ 18). In response to the pandemic

  and threatened spread of COVID-19, governmental units across the United States

  including Indiana, Illinois, Missouri, and Texas, issued Executive Orders placing

  restrictions on travel and requiring certain businesses to close to the public or operate

  under significant restraints. (See id. ¶ 19). Executive Orders issued in Indiana, Illinois,

  Missouri, and Texas declared hotels and motels were essential businesses and were not

  required to close to the public. (See Filing No. 21-1, Denial Letters at 3, 15, 26, 39).

  Plaintiffs allege that due to the Executive Orders, customers were prevented from

  traveling to and staying at Plaintiffs' hotels. (Am. Compl. ¶ 19). As a result, Plaintiffs

  have suffered a substantial loss of revenue. (Id. ¶ 22).


                                                 7
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 8 of 19 PageID #: 1724




         On March 23, 2020, Plaintiffs submitted a claim to Defendants, requesting

  coverage for its business interruption losses under the Policy. (Id. ¶ 23). Defendants

  created four separate claim numbers based upon the state where the hotels were

  physically located (collectively the "claim"). (See Denial Letters). The following day,

  Plaintiffs' CEO received several calls from Defendants informing him that they did not

  intend to cover Plaintiffs' losses, and that he should expect a denial in the coming weeks.

  (Am. Compl. ¶ 24).

         On April 24, 2020, Plaintiffs' claim was denied, and four separate denial letters

  were issued outlining the investigation and the reasons for denial of each claim. (Id.).

  Defendants concluded that no claim had been submitted for physical loss of or damage to

  any covered property, dependent property, or nearby property and therefore, there was no

  covered loss under the Policy. (Id.). Defendants further explained that to the extent

  Plaintiffs' alleged losses were caused by or related to a virus, including COVID-19, such

  loss was expressly excluded as a Covered Cause of Loss pursuant to the Virus or Bacteria

  Exclusion. (Id.).

  IV.    Discussion

         The parties agree that Indiana law governs their dispute. Under Indiana law, the

  interpretation of an insurance policy is a question of law. Buckeye State Mut. Ins. Co. v.

  Carfield, 914 N.E.2d 315, 318 (Ind. Ct. App. 2009) (citing Briles v. Wausau Ins. Co., 858

  N.E.2d 208, 213 (Ind. Ct. App. 2006)). When interpreting an insurance policy, the

  court's goal is to "ascertain and enforce the parties' intent as manifested in the insurance



                                                8
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 9 of 19 PageID #: 1725




  contract." Id. If the policy language is clear and unambiguous, it should be given its

  plain and ordinary meaning. Id. The court construes the insurance policy as a whole and

  considers all the provisions of the contract and not just the individual words, phrases, or

  paragraphs. Briles, 858 N.E.2d at 213. A court must accept an interpretation of the

  contract language that harmonizes the provisions, rather than one that supports

  conflicting versions of the provisions. Id. As such, a court "should construe the language

  of a contract so as not to render any words, phrases, or terms ineffective or meaningless."

  Mahan v. Am. Standard Ins. Co., 862 N.E.2d 669, 676 (Ind. Ct. App. 2007).

         A.     Count I, Breach of Contract

         Plaintiffs allege Defendants breached the insurance contract by denying them

  coverage for business income losses associated with the interruption of their business

  operations due to the spread of COVID-19. Specifically, they allege:

         21.    The continuous presence of COVID-19 on or around Plaintiffs'
                premises, and/or the threat thereof, has rendered the premises unsafe
                and unfit for their intended use and therefore cause physical damage
                or loss to Plaintiffs' property under the Policy.

         22.    The applicable closures and restrictions were issued in direct response
                to these dangerous physical conditions, or the threat thereof, and
                prohibited and/or severely restricted the public from accessing
                Plaintiffs' businesses, thereby causing the necessary limitation or
                suspension of Plaintiffs' operations and triggering coverage under the
                Policy.

  (Am. Compl. ¶¶ 20-21).

                1.     Direct Physical Loss of or Damage to Property




                                               9
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 10 of 19 PageID #: 1726




         Plaintiffs first seek coverage under the Business Income and Extra Expense

  provisions of the Policy, arguing that the business losses associated with COVID-19 and

  the related Executive Orders—what Plaintiffs phrase as "loss of use" of property—

  constitute a direct physical loss of property. Defendants disagree and argue that to

  establish a direct physical loss of property, Plaintiffs must allege a distinct and physical

  alteration of the property. (See Denial letter for MGH Hotels at 5 ("'Direct physical loss

  or damage' generally requires, at a minimum, a distinct and demonstrable physical

  alteration of the business property.")).

         The Policy extends coverage to "direct physical loss of or damage to Covered

  Property." (Policy at 16). Although the phrase "direct physical loss of or damage to" is

  not defined in the Policy, the court finds its meaning is not ambiguous. The term "direct"

  signals immediate or proximate cause. Universal Image Prods., Inc. v. Chubb Corp., 703

  F.Supp.2d 705, 709 (E.D. Mich. 2010). The term "physical" is defined as something

  which has a "material existence: perceptible especially through the senses and subject to

  the laws of nature." Merriam–Webster, available at http://www.merriam-webster.com/

  (last visited March 1, 2021); see also Couch on Insurance § 148:46 (3d Ed. 1998) ("The

  requirement that the loss be 'physical,' given the ordinary definition of the term, is widely

  held to exclude alleged losses that are intangible or incorporeal and, thereby, to preclude

  any claim against the property insurer when the insured merely suffers a detrimental

  economic impact unaccompanied by a distinct, demonstrable, physical alteration of the

  property."). Thus, "[t]he words 'direct' and 'physical,' which modify the word 'loss'



                                               10
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 11 of 19 PageID #: 1727




  ordinarily connote actual demonstrable harm of some form to the premises itself." Sandy

  Point Dental, PC v. The Cincinnati Ins. Co., --- F.Supp.3d ---, 2020 WL 5630465, at *2

  (N.D. Ill. Sept. 21, 2020); see also Port Auth. of New York & New Jersey v. Affiliated FM

  Ins. Co., 311 F.3d 226, 235 (3rd Cir. 2002) ("In ordinary parlance and widely accepted

  definition, physical damage to property means 'a distinct, demonstrable, and physical

  alteration' of its structure.") (quoting 10 Couch on Insurance § 148.46 (3d Ed. 1998)).

         An examination of the Policy as a whole supports Defendants' interpretation. The

  "period of restoration" applicable to both Business Income and Expense coverage "begins

  72 hours after the time of direct physical loss or damage . . . " and ends "when the

  property at the described premises should be repaired, rebuilt or replaced with reasonable

  speed and similar quality." (Policy at 48-49). "The words 'rebuild,' 'repair' and 'replace'

  all strongly suggest that the damage contemplated by the Policy is physical in nature."

  Mudpie Inc. v. Travelers Casualty Ins. Co. of Am., 4:20-cv-03213, 2020 WL 5525171, at

  *4 (N.D. Cal. Sept. 4, 2020) (quoting Philadelphia Parking Auth. v. Fed. Ins. Co., 385

  F.Supp.2d 280, 287 (S.D.N.Y. 2005)). Read together, the court finds the phrase "direct

  physical loss" refers to a loss that requires the insured to repair, rebuild, or replace

  property that has been tangibly, physically altered – not the insured's loss of use2 of that

  property.


  2
    Plaintiffs cite Cook v. Allstate Ins. Co., 48 D02-0611-PL-01156, 2007 Ind. Super. LEXIS 32
  (Madison Super. Ct. Nov. 30, 2007) for the proposition that "a condition that renders property
  unsuitable for its intended use constitutes a 'direct physical loss, even where some utility
  remains[.]'" Id. at *9. In Cook, the insured's home was infested with brown recluse spiders which
  the insured was unable to remove after several attempts to treat the property. Id. at 1-2. He was
  forced to move his family out of the home. Id. at 2. The court found, in part, that the presence

                                                 11
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 12 of 19 PageID #: 1728




         Here, Plaintiffs have continued to operate their hotels since March 2020. Their

  losses stem from the governmental efforts to slow the spread of COVID-19 and not from

  a direct physical loss of their property that requires they repair, rebuild, or replace their

  property. Therefore, because Plaintiffs have failed to plead a direct physical loss, they

  are not entitled to coverage under the Business Income and Extra Expense provisions of

  the Policy.

                 2.      Civil Authority Provision

         Plaintiffs also seek coverage under the Civil Authority provision. For coverage to

  apply, there must be (i) damage to property other than the insured's property caused by a

  Covered Cause of Loss; (ii) resulting in a civil authority prohibiting access to the

  insured's property; (iii) access to the area immediately surrounding the damaged property

  is prohibited as a result of the damage and the insured's property is within one mile of the

  damaged property; and (iv) the civil authority action is taken in response to dangerous

  physical conditions resulting from the damage or continuation of the Covered Cause of

  Loss that caused the damage. (Policy at 24).

         As Defendants correctly observe, Plaintiffs have not alleged that COVID-19 and

  the related Executive Orders caused a direct physical loss to property other than the


  of the spiders constituted a "sudden and accidental direct physical loss" to the property. Id. at *8.
  The court reasoned that spiders "living, breeding and hunting on and within surfaces of the
  Home are a physical condition that renders the Home unsuitable for its intended use." Id. at *9.
  This case is distinguishable from the present case. Unlike the insured in Cook, Plaintiffs have
  not abandoned any property and continue to operate their hotels. Thus, there has been no loss of
  use because the hotels have remained open. Furthermore, Plaintiffs blame their losses on
  Executive Orders issued to stem the spread of COVID-19, not a physical condition like a spider
  infestation in the home.

                                                   12
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 13 of 19 PageID #: 1729




  Plaintiffs' property. Failure to satisfy this requirement alone warrants dismissal of this

  claim.

           As to the second prong, Plaintiffs acknowledge they were deemed essential

  businesses per governmental orders and were open for business. Plaintiffs attempt to

  create ambiguity in the term "prohibit" by arguing that it has several dictionary

  definitions—"forbid" and "hinder." (Filing No. 27, Resp. at 10-11). "Hinder" is defined

  as "to cause delay, interruption, or difficulty in" and "to be an obstacle or impediment."

  https://www.dictionary.com/browse/hinder (last visited March 4, 2021). Plaintiffs thus

  argue that "Government Actions 'hindered'" Plaintiffs' businesses.

           In Sandy Pointe Dental PC v. The Cincinnati Insurance Company, the plaintiff

  dental office sought coverage under a civil authority provision which only applied if an

  order of civil authority "prohibits access to the premises." 2020 WL 5630465, at *3. The

  plaintiff argued that the Illinois Executive Orders which "left dental offices able to do

  emergency and non-elective work, but not routine work" forced the dental office to shut

  down. Id. at *1. Applying the plain and ordinary meaning of the term "prohibit," the

  Northern District of Illinois rejected Plaintiffs' argument and found that "no order in

  Illinois prohibits access to plaintiff's premises." Id. at *3. The court explained:

  "[P]laintiff concedes that dental offices were deemed essential businesses for emergency

  and non-elective work. Consequently, plaintiff has failed to allege that access to its

  premises was prohibited by government order, and its claim for civil authority coverage

  fails." Id. Similarly here, Plaintiffs have failed to allege that access to their premises was



                                               13
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 14 of 19 PageID #: 1730




  prohibited by government order. Therefore, Plaintiffs claim for civil authority coverage

  fails as a matter of law.

                  3.     Virus and Bacteria Exclusion

         Defendants argue that even if the Plaintiffs had sufficiently alleged a direct

  physical loss, their claim would still be excluded under the Virus Exclusion. Plaintiffs

  respond that they were not damaged by COVID-19; rather, "they were damaged as a

  result of Governmental Actions requiring individuals to 'refrain from non-essential travel'

  . . . [which] caused 'the necessary limitation or suspension of Plaintiffs' operations.'"

  (Resp. at 8).

         The Virus Exclusion excludes from coverage loss or damage caused directly or

  indirectly by "[a]ny virus, bacterium or other microorganism that induces or is capable of

  inducing physical distress, illness or disease." (Policy at 35). The exclusion applies

  "regardless of any other cause or event that contributed concurrently or in any sequence

  to the loss." (Id.).

         The court finds Plaintiffs have pleaded that COVID-19 is in fact the reason for the

  Executive Orders being issued and the underlying cause of Plaintiffs' losses. While the

  Executive Orders technically impacted Plaintiffs' business operations, the Orders only

  came about because of the spread of COVID-19. See Diesel Barbershop, LLC v. State

  Farm Lloyds, 479 F.Supp.3d 353, 361 (W.D. Tex. 2020) (holding Virus Exclusion barred

  plaintiffs' claims because it was the presence of COVID-19—not executive orders finding

  barbershops "non-essential"—that was primary root cause of Plaintiffs' businesses



                                                14
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 15 of 19 PageID #: 1731




  temporarily closing). Thus, even if the court found a direct physical loss to the Plaintiffs'

  properties, the Virus Exclusion applies and bars Plaintiffs' claims.

         B.     Count II, Bad Faith

         Next, Plaintiffs allege Defendants engaged in bad faith by "summarily den[ying]

  Plaintiffs' request for coverage without conducting a reasonable and adequate

  investigation of Plaintiffs' claim" and by deceiving Plaintiffs about the scope of the

  Policy's coverage. (Am. Compl. ¶¶ 35, 38).

         Under Indiana law, insurers have a duty to deal with an insured in good faith, and

  a violation of that duty is a tort giving rise to a cause of action for bad faith. Erie Ins. Co.

  v. Hickman, 622 N.E.2d 515, 519 (Ind.1993). Examples of bad faith acts by an insurer

  include: "(1) making an unfounded refusal to pay policy proceeds; (2) causing an

  unfounded delay in making payment; (3) deceiving the insured; and (4) exercising any

  unfair advantage to pressure an insured into a settlement of his claim." Id.

         "[W]hether [the insurer] breached the covenant of good faith and fair dealing

  necessarily requires that the factfinder determine whether it wrongfully denied coverage."

  HemoCleanse, Inc. v. Philadelphia Indem. Ins. Co., 831 N.E.2d 259, 264 (Ind. Ct. App.

  2005); see also Freidline v. Shelby Ins. Co., 774 N.E.2d 37, 40 (Ind. 2002) ("To prove

  bad faith, the plaintiff must establish, with clear and convincing evidence, that the insurer

  had knowledge that there was no legitimate basis for denying coverage."). As

  Defendants made the correct decision to deny coverage, Plaintiffs' bad faith claim

  predicated on a lack of diligent investigation necessarily fails.



                                                15
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 16 of 19 PageID #: 1732




         Plaintiffs also claim they were deceived by Defendants' agent. Specifically, they

  allege that on July 15, 2019, while renewing the Policy, MHG Hotels' CEO, Sanjay Patel,

  was told by Defendants' agent that the Policy would cover all business interruptions.

  (Am. Compl. ¶ 9). To the extent this allegation states a claim for bad faith—indeed, a

  quick read of the Policy reveals that the Policy does not cover all business

  interruptions3—Plaintiffs must still show that Defendants' agent made those statements

  with a culpable state of mind.

         In Indiana, a "bad faith claim is composed of an objective element (such as the

  lack of a reasonable basis to deny a claim) and a subjective element (such as knowledge

  of the lack of a reasonable basis to deny a claim)." Clifford v. State Farm and Cas. Co.,

  No. 3:10 CV 221, 2011 WL 2326969, at *14 (N.D. Ind. June 7, 2011). "A finding of bad

  faith requires evidence of a state of mind reflecting dishonest purpose, moral obliquity,

  furtive design, or ill will . . . A bad faith determination inherently includes an element of

  culpability." Colley v. Indiana Farmers Mut. Ins. Grp., 691 N.E.2d 1259, 1261 (Ind. Ct.

  App. 1998) (citing Johnston v. State Farm Mut. Auto. Ins., 667 N.E.2d 802, 805 (Ind. Ct.

  App. 1996)); see also Auto-Owners Ins. Co. v. C&J Real Estate, Inc., 996 N.E.2d 803,

  805-06 (Ind. Ct. App. 2013) ("[P]roving bad faith amounts to showing more than bad

  judgment or negligence: it implies the conscious doing of wrong because of dishonest


  3
    As a general proposition, an insured has a duty to read and understand the insurance policy.
  Safe Auto Ins. Co. v. Enterprise Leasing Co. of Indianapolis, Inc., 889 N.E.2d 392, 398 (Ind. Ct.
  App. 2008). "[T]he insured may be relieved of the duty to read and understand the policy where
  an agent ha[s] made representations about the provisions of the policy." Anderson Mattress Col.,
  Inc. v. First State Ins. Co., 617 N.E.2d 932, 940 (Ind. Ct. App. 1993); see also id. n. 8
  (explaining the issue has arose in prior cases dealing with actual or constructive fraud).

                                                 16
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 17 of 19 PageID #: 1733




  purpose or moral obliquity . . . . [I]t contemplates a state of mind affirmatively operating

  with furtive design or ill will.") (quoting Oxendine v. Public Serv. Co., 423 N.E.2d 612,

  620 (Ind. Ct. App. 1980)).

         Here, Plaintiffs simply allege Defendants acted "with malice, fraud, gross

  negligence and oppressiveness." (Am. Compl. ¶ 38). This allegation is conclusory; it

  fails to provide a sufficient factual basis to support an inference that the Defendants acted

  with a culpable state of mind. See Family Christian World, Inc. v. Philadelphia Indem.

  Ins. Co., No. 2:15-CV-102, 2015 WL 6394476, at *8 (N.D. Ind. Oct. 21, 2015)

  (dismissing bad faith claim where the claim was "based on speculation and conclusory

  allegations that lack sufficient factual support evidencing the type of 'dishonest purpose,

  moral obliquity, furtive design, or ill will' necessary to sustain such a claim"). The court

  therefore finds Plaintiffs fail to state a claim against Defendants for bad faith.

         C.     Count III, Fraudulent Misrepresentation

         A claim for fraudulent misrepresentation requires a plaintiff to establish a (i)

  material misrepresentation of past or existing facts by the party to be charged (ii) which

  was false (iii) which was made with knowledge or reckless ignorance of the falseness (iv)

  was relied upon by the complaining party and (v) proximately caused the complaining

  party injury. Johnson v. Wysocki, 990 N.E.2d 456, 460-61 (Ind. 2013). Federal Rule of

  Civil Procedure 9(b) creates a heightened pleading standard for fraud claims and requires

  that a party must state with particularity the circumstances constituting fraud or mistake.

  "While the precise level of particularity required under Rule 9(b) depends on the facts of



                                                17
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 18 of 19 PageID #: 1734




  the case, the pleading 'ordinarily requires describing the who, what, when, where, and

  how of the fraud.'" Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 737 (7th Cir.

  2014) (quoting AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011)).

         This claim is based on Defendants' agent's representations to Mr. Patel regarding

  the scope of coverage under the Policy. (See Am. Compl. ¶ 9). Specifically, Mr. Patel

  was told that the Policy would protect and insure Plaintiffs against damages incurred as a

  result of government closure and/or travel restriction orders; the Policy would protect and

  insure Plaintiffs against damages incurred as a result of a viral pandemic; the Policy

  would protect and insure Plaintiffs against losses incurred as a result of an interruption to

  its business operations; and that Defendants would promptly pay such a claim if Plaintiffs

  made a claim for those type of losses. (Id. ¶ 41). Plaintiffs further allege these

  representations were false, Defendants knew they were false and never intended to

  provide Plaintiffs with such coverage, Plaintiffs relied on these representations to their

  detriment and have suffered damages. (Id. ¶¶ 42, 43, 46, 48).

         Defendants argue Plaintiffs' claim does not identify who made the alleged

  misrepresentation, the time, place, and content of the misrepresentations, and the method

  by which the misrepresentation was communicated to Plaintiffs. As shown above,

  Plaintiffs did include the content of the alleged misrepresentations and the date on which

  they were communicated. But Plaintiffs did not adequately identify the individual who

  made those alleged misrepresentations. As Defendants correctly note, they need that




                                               18
Case 1:20-cv-01620-RLY-TAB Document 35 Filed 03/08/21 Page 19 of 19 PageID #: 1735




  information to properly evaluate Plaintiffs' allegations. The court therefore finds

  Plaintiffs have failed to plead their fraudulent concealment claim with particularity.

  V.     Conclusion

         For the reasons set forth above, the court GRANTS Defendants' Motion to

  Dismiss. (Filing No. 20). Plaintiffs are granted leave to amend Count III. Such

  amendment is due on or before March 29, 2021.

  SO ORDERED this 8th day of March 2021.




                                                    s/RLY




  Distributed Electronically to Registered Counsel of Record.




                                               19
